DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Species Z (Figs. 63-65) in the reply filed on March 2, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuslich (US 5059193).
Kuslich discloses a system (Fig. 1) that can be used in soft tissue repair for an intervertebral disc having an annulus and a nucleus pulposus, the system comprising: a first plug (outer shell 26) configured to close an opening that passes through the annulus from an exterior surface of the annulus to an interior surface of the annulus (Fig. 1; while it is being shown as used on a standard human vertebra/disc region if the same sized device were used on a larger animal such as an elephant then it can meet the functional limitations required by the claim), the first plug comprising a collapsible cage (Figs. 1-2B) having a pair of opposing ends (Fig. 2; 23 points to both ends) and a . 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuslich (US 5059193), in view of Patil (US 4309777).
In regards to claim 2, Kuslich discloses the system as noted above.
However, Kuslich does not disclose the arms having spikes.
Patil teaches an implant that has spikes on the outer surface (Fig. 1; 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include spikes on the outer surface of the arms of Kuslich as taught by the implant of Patil, in order to allow the device to engage with a surface it is being place against (Fig. 4).
In regards to claim 3, one the spikes are included opposite each spike, across the arm, a notch extends inward of the arm (Kuslich - Fig. 1; the grooves 30 can be considered notches that are one the opposite side of the spikes). 
In regards to claim 11 and 14-20, Kuslich discloses a system (Fig. 1) that can be used in soft tissue repair for an intervertebral disc having an annulus and a nucleus pulposus, the system comprising: a plug (outer shell 26) configured to close an opening that passes through the annulus from an exterior surface of the annulus to an interior surface of the annulus (Fig. 1; while it is being shown as used on a standard human vertebra/disc region if the same sized device were used on a larger animal such as an 
However, Kuslich does not disclose the arms having spikes (claim 11).
Patil teaches an implant that has spikes on the outer surface (Fig. 1; 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include spikes on the outer surface of the arms of Kuslich as taught by the implant of Patil, in order to allow the device to engage with a surface it is being place against (Fig. 4).
In regards to claim 13, one the spikes are included opposite each spike, across the arm, a notch extends inward of the arm (Kuslich - Fig. 1; the grooves 30 can be considered notches that are one the opposite side of the spikes).

Response to Arguments
It has been determined that while claims 6 and 16 directly relate the size of the ends of the plug to the human body, they do not positively recite the human body. This limitation only gives a reference of the size of the apparatus itself. Therefore the 101 rejection is removed.
In response to Applicant’s argument that Kuslich does not disclose the amendment of claim 1, the Examiner respectfully disagrees. Fig. 2A clearly shows the initial shape of the plug being cylindrical with a central through-hole that expander shaft 14 extends through (see Office Action above).
In response to Applicant’s arguments that the combination of Patil with Kuslich would result in putting the spikes of Patil on the ends of Kuslich, the Examiner respectfully disagrees. The spikes would be placed on an outer surface that comes into contact with the material it is engaging.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775